UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4360


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC NOE ARAUJO FLORES, a/k/a Eric Orellano Arujo, a/k/a
Eric Orellana Arujo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cr-00320-LO-1)


Submitted:   February 15, 2017            Decided:   February 22, 2017


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Conte, LAW OFFICE OF J. R. CONTE, Washington, D.C.;
Charles J. Soschin, LAW OFFICE OF C. J. SOSCHIN, Washington,
D.C., for Appellant.    Dana J. Boente, United States Attorney,
Michael J. Frank, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Noe Araujo Flores was convicted by a jury of four

counts of sex trafficking of a child, in violation of 18 U.S.C.

§ 1591(a) (2012) (sex trafficking convictions); three counts of

foreign travel with intent to engage in illicit sexual conduct,

in   violation    of       18    U.S.C.     §    2423(b)       (2012)    (foreign        travel

convictions); one count of coercion and enticement, in violation

of   18   U.S.C.       §        2422(b)     (2012)          (coercion    and       enticement

convictions); and one count of harboring an alien for an immoral

purpose, in violation of 8 U.S.C. § 1328 (2012), and he was

sentenced to 300 months in prison.                           Flores asserts that the

Government presented insufficient evidence to support his sex

trafficking,      foreign          travel,           and    coercion     and       enticement

convictions.      Finding no error, we affirm.

      We review de novo a district court’s denial of a Fed. R.

Crim. P. 29 motion for judgment of acquittal.                            United States v.

Reed, 780 F.3d 260, 269 (4th Cir.), cert. denied sub nom. Cannon

v.   United    States,           136   S.       Ct.    112     (2015).         A    defendant

challenging      the   sufficiency          of        the    evidence    faces      “a    heavy

burden[.]”     United States v. McLean, 715 F.3d 129, 137 (4th Cir.

2013) (internal quotation marks omitted).                        The jury verdict must

be sustained if “there is substantial evidence in the record,

when viewed in the light most favorable to the government, to

support the conviction.”               United States v. Jaensch, 665 F.3d 83,

                                                 2
93     (4th     Cir.     2011)     (internal     quotation        marks      omitted).

“Substantial evidence is evidence that a reasonable finder of

fact    could     accept     as    adequate    and     sufficient     to    support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (internal quotation marks and brackets omitted).                         In fact,

“[r]eversal for insufficient evidence is reserved for the rare

case where the prosecution’s failure is clear.”                        United States

v. Ashley, 606 F.3d 135, 138 (4th Cir. 2010) (internal quotation

marks omitted).          We have reviewed the record and conclude that,

viewed in the light most favorable to the Government, there was

substantial evidence to support Flores’ convictions.

       Based     on    the   foregoing,   we    affirm     the   district     court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions         are   adequately    presented       in   the   materials

before    this    court      and   argument    would    not   aid     the   decisional

process.

                                                                              AFFIRMED




                                          3